DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 07/06/2022. 
The application has claims 44-91 present. All the claims have been examined.
Previous rejection under 35 USC § 103 for claims 44-46, 49-52, 68-70, 73-76 have been withdrawn as necessitated by the claim amendments. 
IDS and references submitted 08/01/2022 has been reviewed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-46, 50-52, 68-70, 74-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20050240529), in view of Ghani et al (2012/0303962)

In regards to claims 44 and 68, Thomas teaches a method for creating a completed electronic document by a user and one or more other users comprising: identifying and designating each portion of an electronic document as a read-only portion, or a read-only portion containing one or more editable fields, or a selectable portion or any combination thereof by the user using a processing device (see para [0038-43], [0063-66], receives the template of the legal document which has standard and portion that are editable); 
Thomas teaches using designated portion to create a complete document for a transaction (see para [0038-43], [0060], [0063-66]; creates a transaction specific document based on the need of the user. The second party can accept the terms of the legal document). Thomas doesn’t specifically teach 
creating a computer program comprising an executable document-specific application or embeddable frame by converting the electronic document into the executable document-specific application or embeddable frame based on the designated portions using the processing device; making the executable document-specific application or embeddable frame available to the one or more other users via download, execution of a website, execution within a browser, or an electronic device; and executing the executable document-specific application or embeddable frame by the one or more other users, wherein the executable document-specific application or embeddable frame creates the completed electronic document containing the read-only portion, or the read-only portion containing the one or more editable fields, or the selectable portion or any combination thereof.
Ghani teaches creating a computer program comprising an executable document-specific application or embeddable frame by converting the electronic document into the executable document-specific application or embeddable frame based on the designated portions using the processing device (Para. 26-27 and Fig. 1A – creating a document with a signature area -editable field-. Para 34, 35  – a secure document creation module saves the document into a secure document format. The document is now read-only, only accepting signatures.); making the executable document-specific application or embeddable frame available to the one or more other users via download, execution of a website, execution within a browser, or an electronic device (see Para 36 – the secure document can be transmitted or downloaded via a website); and executing the executable document-specific application or embeddable frame by the one or more other users, wherein the executable document-specific application or embeddable frame creates the completed electronic document containing the read-only portion, or the read-only portion containing the one or more editable fields, or the selectable portion or any combination thereof (Par. 37-39,  – a secure document signer module allows signatures and ultimately completes the document once all signatures are received, thus making the document unable to be edited any further – read only )
 Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Ghani to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided means to execute the signature process to complete the signing process between parties, since a person would have recognize the benefit for facilitating and validating the signing process (see at least para 5)

In regards to claims 45 and 69, Thomas further teach further comprising receiving the electronic document at the processing device (see para [0038-43], [0063-66], receives the template of the legal document users device)

In regards to claims 46 and 70, Thomas further teach wherein the selectable portion of the electronic document comprises one or more optional provisions (see para [0038-43], [0064], [0066], [0071-73], the provision can be altered in a negotiation, hence based on the negotiation the provision are optional). 

In regards to claims 50 and 74, Thomas further teaches wherein the completed electronic document involves goods, services, information, property or a legal proceeding (see para [0032], legal document –proceedings-). Examiner asserts the fact that the transaction between the two parties involves goods or services or intellectual property or legal processing, fails to explicitly or implicitly alter the claimed invention steps. Examiner asserts the specific type of transaction fails to alter the invention/method step of creating a contract, binding document or legal document that can be signed electronically by the associated parties. Therefore, the specific type of transaction involved fails to be patentably distinguishable over the prior art and is considered to be intended use which  the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claims 51 and 75, Thomas teaches the claimed invention as applied to Claims 44 above like contracts and legal documents between parties (see para 32 – legal documents). Examiner asserts the fact that the transaction between the two parties involves goods or services or intellectual property comprising copyrightable material, ideas, patents, patent applications, trademarks, licenses or technology, fails to explicitly or implicitly alter the claimed method steps. Examiner asserts the specific type of transaction fails to alter the method step of creating a contract or legal document that can be signed electronically by the associated parties. Therefore, the specific type of transaction involved fails to be patentably distinguishable over the prior art and is considered to be intended use which  the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claim 52 and 76, Thomas teaches wherein the processing device comprises a computer, a workstation, a personal data assistant, an electronic tablet, an Internet-enabled phone, a wireless communications device, two or more electronic devices communicably coupled together or a combination thereof (See FIG. 7A, electronic computers connected through network).

Claims 47-48, 71-72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas, in view of Ghani as applied to claims 44 and 68 above, in view of Conant et al. (US 20020129056).

In regards to claims 47 and 71, Thomas teaches a negotiation between parties and customizing the document (see para [0064], [0066], [0071-73]), but does not specifically teach wherein the selectable portion of the electronic document is linked to other portions of the electronic document such that the other portions are automatically added, deleted or modified in the completed electronic document whenever the one or more other users select the selectable portion.
However, Conant teaches associated (linked) selectable clauses that the user can add or delete (see Conant, at least para [0072-74]).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Conant to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided associated (linked) selectable clauses to be added or deleted on the contract, since a person would have recognize the benefit for defining bounds on the contract between the parties. 

In regards to claim 48 and 72,Thomas teaches a negotiation between parties and customizing the document (see para [0064], [0066], [0071-73]), but does not specifically teach wherein the selectable portion of the electronic document is automatically deleted from the completed electronic document whenever the one or more other users do not select the selectable portion.
However, Conant teaches associated (linked) selectable clauses that the user can add, delete or modify and by allowing the user to add or delete the clauses, once the contract is accepted the ones that were not selected or deleted will not be part of the final complete document (see Conant, at least para [0072-74]).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Conant to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided associated (linked) selectable clauses to be added or deleted on the contract, since a person would have recognize the benefit for defining bounds on the contract between the parties and providing means to modify the document as needed based on the type of contract, until all parties arrive to an acceptable agreement. 

Claims 49, 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20050240529), in view Ghani et al (2012/0303962) and in view of McCabe et al (US 20090024912), 

In regards to claims 49 and 73, Thomas further teach further comprising incorporating an electronic signature from the user such that the completed electronic document is legally binding on the user and the one or more other users when executed by the one or more other users (see para [0081]; signature, click acceptance). The fact that signing a contract between two or more parties is legally binding is considered to be intended use which the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).
Thomas does not specifically mention an executable transaction specific application or embeddable frame.
However, McCabe teaches generating documents with instructions and actionable button/links that when executed complete a singing process between different parties (see at least para 11-24, 21-24 and claim 10).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of McCabe to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided means to execute the signature process to complete the signing process between parties, since a person would have recognize the benefit for facilitating and validating the signing process (see at least para 5)

Claims 53-58, 60-67, 77-81, 83-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20050240529), in view DiPierro et al. (US 20130205189) and in view of McCabe et al (US 20090024912), in view of Morris et al. (US 20080120689)

In regards to claims 53 and 77, Thomas teaches a method for creating a completed electronic document by a user and one or more other users comprising: wherein the executable document-specific application or embeddable frame contains the electronic document having each portion of the electronic document designated as a read-only portion, or a read-only portion containing one or more editable fields, or a selectable portion or any combination thereof (see para [0038-43], [0060], [0063-66], receives the template of the legal document which has standard and portion that are editable) displaying the designated portions of the electronic document to the one or more other users using the electronic device; whenever the designated portions include the read-only portion containing the one or more editable fields or the selectable portion, receiving a data from the one or more other users using the electronic device, wherein the data comprises information for any of the editable fields or a selection of any of the selectable portions using the electronic device, (see para [0038-43], [0060], [0063-66], receives the template of the legal document which has standard and portion that are editable, creates a transaction specific document based on the need of the users. The second party can accept the terms of the legal document); whenever the designated portions only include the read-only portion, generating the completed electronic document using the electronic device and the executable document- specific application or embeddable frame; and providing the completed electronic document to the user and the one or more other users (see [0052], [0055], [0059], [0064], [0066], [0071-73], [0077], the provision can be altered in a negotiation between first and second party, hence based on the negotiation the provision are optional. Document selected and a complete document is generated for the transaction, can be an un-editable format (read-only) when generated and the second party signs and the document is provided to both parties).
Thomas teaches using designated portion to create a complete document for a transaction (see para [0038-43], [0060], [0063-66]; creates a transaction specific document based on the need of the user. The second party can accept the terms of the legal document). Thomas doesn’t specifically teach making a computer program comprising an executable document-specific application or embeddable frame available to the one or more other users via download, execution on a website, execution within a browser, or an electronic device.
DiPierro teaches a computer program comprising an executable document-specific application or embeddable frame available to the one or more other users via download, execution on a website, execution within a browser, or an electronic device (see FIG. 3, abstract and at least para 43, 70, 72, 74; teaches a downloadable program, which provides an implemented interface and from event handlers, from server which handles signing electronic forms and executed on a browser); 
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of DiPierro to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided means to download and execute the filling/signature process of a document, since a person would have recognize the benefit for facilitating document filling/signing.
Thomas doesn’t specifically teach executing the executable document-specific application or embeddable frame from the user using an electronic device of the one or more other users, generating the completed electronic document based on the data using the electronic device and the executable document-specific application or embeddable frame.
However, McCabe teaches executing the executable document-specific application or embeddable frame from the user using an electronic device of the one or more other users, generating the completed electronic document based on the data using the electronic device and the executable document-specific application or embeddable frame  (see at least abstract and para 11-24, 21-24 and claim 10: teaches generating documents with instructions and actionable button/links that when executed complete a singing process between different parties. It is executed on a web browser)
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of McCabe to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided means to execute the signature process to complete the signing process between parties, since a person would have recognize the benefit for facilitating and validating the signing process (see at least para 5)
Thomas as modified by DiPierro and McCabe doesn’t specifically teach wherein the executable document-specific application or embeddable frame is created by converting an electronic document into the executable document-specific application or embeddable frame. 

Morris teaches wherein the executable document-specific application or embeddable frame is created by converting an electronic document into the executable document-specific application or embeddable frame (see para 22, 27: teaches creating an executable of a selected document).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Morris to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to provided means to generate an executable document, since a person would have recognize the benefit expediting the processing and generation of the document since it permits the recipient machine to bypass the conventional parsing step of the XML document to load the XML document into a data structure. Thus, the recipient's machine experiences an increase in processor and memory efficiency, since by simply processing the executable produced by the XML executable generation service the recipient has immediate access to the components and content of the original XML document via a data structure loaded in memory (para 27).

In regards to claims 54 and 78, Thomas teaches further comprising receiving an acceptance of the completed electronic document by the one or more other users using the electronic device (see para [0038-43], [0063-66], receives the template of the legal document users device).

In regards to claims 55 and 79, Thomas teaches wherein the acceptance of the completed electronic document by the one or more other users is legally binding on at least the one or more other users (see para [0038-43], [0060], [0063-66]; creates a transaction specific document based on the need of the user. The second party can accept the terms of the legal document). The fact that signing a contract between two or more parties is legally binding is considered to be intended use which the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claim 56, Thomas further teaches wherein the acceptance of the completed electronic document by the one or more other users comprises an electronic signature of the one or more other users. (see para [0038-43], [0060], [0063-66]; creates a transaction specific document based on the need of the user. The second party can accept the terms of the legal document. Also, see para [0077], [0081], acceptance/signature).

In regards to claims 57 and 80, Thomas further teaches wherein the selectable portion of the electronic document comprises one or more optional provisions (see para [0038-43], [0064], [0066], [0071-73], the provision can be altered in a negotiation, hence based on the negotiation the provision are optional).

In regards to claims 58 and 81, Thomas further teaches further comprising adding, deleting or modifying one of the selectable portions based on the received data (see para [0038-43], [0064], [0066], [0071-73], the provision can be altered in a negotiation).

In regards to claims 60 and 84, Thomas further teaches wherein the completed electronic document comprises a PDF file or other electronic file format that is protected against any content changes (see para [0046], [077], pdf format).

In regards to claims 61 and 85, Thomas further teaches further comprising providing the completed electronic document to a governmental entity ([0052], [0055], [0059], [0075-77], document selected and a complete document is generated for the transaction, the second party signs and the document is provided to both parties)
Examiner asserts the fact that one these multiple parties involved in signing the document is a witness, notaries or governmental representative fails to explicitly or implicitly alter the claimed method steps. Examiner asserts the specific person or group or entity which will receive and signed (acknowledges) the document and further receive the completed document, fails to alter the method step of creating a contract or legal document that can be signed electronically by the associated parties. Therefore it fails to be patentably distinguishable over the prior art and is considered to be intended use which the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claims 62 and 86, Thomas further teaches wherein the completed electronic document is provided to the user by automatically storing the completed electronic document at a location previously designated by the user (see para [0034], [0046], [0052], [0057], storing the created document).

In regards to claims 63 and 87, Thomas further teaches wherein the completed electronic document is provided via any one of an electronic mail, a downloadable read-only format, a SMS link to a website hosted file, a Twitter link to the website hosted file, a FaceBook link to the website hosted file, a filed saved to Salesforce.com, Basecamp, Highrise, Dropbox, box.com, iCloud, Google Apps or other web-based service provider (see para [0075-77], pdf format).

In regards to claims 64 and 88, Thomas further teaches wherein the completed electronic document involves goods, services, information, property or a legal proceeding (see para [0032], legal document –proceedings-).
Examiner asserts the fact that the transaction between the two parties involves goods or services or intellectual property or legal processing, fails to explicitly or implicitly alter the claimed invention steps. Examiner asserts the specific type of transaction fails to alter the invention/method step of creating a contract, binding document or legal document that can be signed electronically by the associated parties. Therefore, the specific type of transaction involved fails to be patentably distinguishable over the prior art and is considered to be intended use which  the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claims 65 and 89, Thomas teaches the claimed invention as applied to Claims 53  and 77, above like contracts and legal documents between parties (see para 32-legal documents). Examiner asserts the fact that the transaction between the two parties involves goods or services or intellectual property comprising copyrightable material, ideas, patents, patent applications, trademarks, licenses or technology, fails to explicitly or implicitly alter the claimed invention steps. Examiner asserts the specific type of transaction fails to alter the invention/method step of creating a contract or legal document that can be signed electronically by the associated parties. Therefore, the specific type of transaction involved fails to be patentably distinguishable over the prior art and is considered to be intended use which  the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claims 66 and 90, Thomas further teaches wherein the electronic device comprises a computer, a workstation, a personal data assistant, an electronic tablet, an Internet-enabled phone, a wireless communications device, multiple electronic devices communicably coupled together or a combination thereof (See FIG. 7A, electronic computers connected through network).

In regards to claims 67 and 91, Thomas further teaches further comprising receiving an acknowledgement from one or more witnesses, one or more notaries or one or more governmental representatives (see para [0075], more than two parties can be part of the negotiation)
Examiner asserts the fact that one these multiple parties involved in signing the document is a witness, notaries or governmental representative fails to explicitly or implicitly alter the claimed method steps. Examiner asserts the specific person or group or entity which will receive and signed (acknowledges) the document fails to alter the method step of creating a contract or legal document that can be signed electronically by the associated parties. Therefore it fails to be patentably distinguishable over the prior art and is considered to be intended use which the cited prior art structure(s) are capable of performing the intended use as recited in the claim’s preamble and/or body and as such is not given patentable weight (see MPEP 2111.02, In re Stencel, 828 F.2d 751, 754, 4 USPQ2d 1071, 1073 (Fed. Cir. 1987)).

In regards to claim 83, Thomas further teaches wherein the acceptance of the completed electronic document by the one or more other users comprises an electronic signature of the one or more other users (see para [0038-43], [0060], [0063-66]; creates a transaction specific document based on the need of the user. The second party can accept the terms of the legal document. Also, see para [0077], [0081], acceptance/signature).

Claims 59 and 82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas, DiPierro, Morris and McCabe as applied to claim 53 above, in view of Conant et al. (US 20020129056).

In regards to claims 59 and 82, Thomas teaches a negotiation between parties and customizing the document (see para [0064], [0066], [0071-73]), but does not specifically teach further comprising deleting one of the selectable portions based on the received data indicating the one or more other users did not select the selectable portion 
Conant teaches deleting one of the selectable portions based on the received data indicating the one or more other users did not select the selectable portion  (see Conant at least para [0072-74]).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Conant to modify the teachings of Thomas of a method for creating and editing documents to be signed, in order to add, delete or modified the clauses for the contract, since a person would have recognize the benefit for defining bounds on the contract by having the options to edit which clauses are needed or have to be changed or deleted from the contract based on the needs or purpose of the contract.


Response to Arguments
Applicant's arguments with regards to claim 44 and 68, have been fully considered but are moot in view of new grounds of rejection as necessitated by the claim amendments . See rejection above. 

Applicant's arguments with regards to claims 53 and 77 are those of claims 44 and 68 before the claim amendments to claims 44 and 68 which were not done to claims 53 and 77. The arguments have been fully considered but they are not persuasive.
In regards to claims 53 and 77, applicant argues DiPierro does not disclose, teach
or suggest “creating a computer program comprising an executable document-specific
application or embeddable frame based on the designated portions using the processing device”
Examiner respectfully disagrees, as the claim language fails to specify or provided any indication of what it mean by “create a program…by converting into an application,” or “executing the application to complete the document.”  The claim language simply states  “creating a computer program comprising an executable document-specific application or embeddable frame based on the designated portions using the processing device”. Examiner also clarifies that the combination of the prior arts provides the teachings as presented on the rejection above. 
First the main reference of Thomas as presented on the rejection shows creating a transaction specific application (legal document/contract). It provides teaching as to how the legal document (application / contract) is generated and the fact that is generated for a specific transaction between two parties. When the document is generated and customized in the reference of Thomas is for a specific use, hence for the specific transaction that will take place between these two parties. The fact that is customized also provides that the document in no longer a general purpose but a specific legal document, (see para [0038-43], [0060], [0083-86], receives the template of the legal document which has standard and portion that are editable, creates a transaction specific document based on the need of the users. The second party can accept the terms of the legal document When the document in generated and customized is for a specific use, hence for the specific transaction that will take place between these two parties. Paragraph 38 creating a legal document). Further the legal document is signed between parties, thus each party agree for the specific application (contract'' legal document), (see para [0077], [0081], acceptance/signature). 
The reference of McCabe is brought into the combination for the teachings or techniques which when taken and combined with Thomas teach an executable transaction specific application provided to user run a web browser. MacCabe teaches generating documents , where this documents have instructions and actionable button/links that when executed complete a singing process between different parties, this is executed on the web browser (see at least para 11-24, 21-24 and claim 10). Therefore, it teaches an execution of buttons links within a user browser to execute the signing process of the form. 
When these teachings are combined with the teachings of Thomas as explained above, the combination teaches executable transaction specific application. The claim limitations fail to require how specifically is that the transaction specific application are executable. By including actionable buttons/links to the legal document to complete or sign, there is an executable step on such documents (program code). 
The reference of DiPierro is brought for the teaching that program code which is  downloaded or implemented as a downloadable program to a user device (see FIG. 3, abstract and at least para 43, 70, 72, 74; teaches a downloadable program, which provides an implemented interface and from event handlers, from server which handles signing electronic forms and executed on a browser); 
Therefore, it’s the combination of Dipierro and MacCabe that teach executable code that is provided to the user (downloaded to the users device) to interact within the browser (using the links and actionable buttons) that when combine with the main reference teach the limitation as provided by the claim language. The claim language doesn’t specifically points out the meets and bounds of the programs executable as provided by the applicants arguments. As stated on previous office actions, the Examiner suggest including language into the claims  that specifies how the program is executed to finalize the signing process. Which would differentiate from the art of record. 
And as such, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of DiPierro to modify the teachings of Thomas as modified by MacCabe, in order to provided means to download (provide to the users device) and execute the filling/signature process of a document, since a person would have recognize the benefit for facilitating document filling/signing.

Applicant further argues that McCabe doesn’t teach converting the electronic document.
Examiner would like to point out that the converting limitations was mapped to the reference of Morris.
As explained above, the main prior art of Thomas  teaches providing transaction for specific use, hence for the specific transaction that will take place between these two parties when signing a legal contract (see para [0038-43], [0060], [0083-86], receives the template of the legal document which has standard and portion that are editable, creates a transaction specific document based on the need of the users. The second party can accept the terms of the legal document When the document in generated and customized is for a specific use, hence for the specific transaction that will take place between these two parties. Paragraph 38 creating a legal document). 
The legal document is signed between parties, thus each party agree for the specific application (contract'' legal document), (see para [0077], [0081], acceptance/signature).
McCabe teaches generating documents (template), where this documents have instructions and actionable button/links that when executed at some point by the different parties, it completes a singing process between different parties, this is executed on the web browser (see at least para 11-24, 21-24 and claim 10). 
The reference of Morris is brought for the teachings of converting step/limitation. The claim language simply states converting an electronic document into an executable, it doesn’t provide any other requirements for the conversion. Morris teaches transforming an electronic document into an executable “compiling into an executable” and “The executable is produced such that when it is subsequently executed on a recipient's machine it produces an in memory data structure representing the original XML document's hierarchy of components and content”(para 22, 27)
Therefore when combined with the teachings of McCabe, teaches the limitations for converting the document that the user interacts with to sign the document with the actionable buttons/links taught by McCabe. As such all the limitations are taught by the combination of the references as explained above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144